        Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 1 of 25




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

FAIR FIGHT ACTION, et al.,                )
                                          )
      Plaintiffs,                         )
                                          )        Civil Action File
v.                                        )
                                          )        No. 1:18-cv-05391-SCJ
BRAD RAFFENSPERGER, in his                )
official Capacity as Secretary of State   )
of Georgia; et al.,                       )
                                          )
      Defendants.                         )

        DEFENDANTS’ SUPPLEMENTAL BRIEF IN SUPPORT OF
              THEIR RENEWED MOTION TO DISMISS
               PLAINTIFFS’ AMENDED COMPLAINT

      Defendants Brad Raffensperger, in his official capacity as Secretary of State

of the State of Georgia and Chairman of the State Election Board of Georgia (the

“Secretary”), Rebecca N. Sullivan, David J. Worley, Anh Lee, and Seth Harp, in

their official capacities as members of the State Election Board (collectively,

“Members”), and the State Election Board (“Board”) (collectively “Defendants”),

submit this Supplemental Brief in Support of Their Renewed Motion to Dismiss

Plaintiffs’ Amended Complaint.
        Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 2 of 25




                                 INTRODUCTION

      Plaintiffs allege a series of disconnected events in their effort to show that

one election, the 2018 general election, was administered in an unconstitutional

manner by the Secretary of State and the Members of the State Election Board.

Plaintiffs’ theory is that acts by local officials were somehow caused either directly

by state policy (e.g., voter-list maintenance, electronic voting machines (DREs),

state-maintained voter data) or by the state’s purported failure to train everyone

involved in elections—from election superintendents to individual poll workers.

      Plaintiffs’ claims that are based on actual state duties and obligations have

been mooted by two pieces of legislation that were recently signed by Governor

Kemp. Put simply, Plaintiffs’ allegations about voting machines, voter data, and

voter-list maintenance were all addressed by the Georgia General Assembly, and

the laws about which Plaintiffs complain no longer exist in Georgia. The

remaining claims that are based on the obligations of county and local

governments (which are the majority of Plaintiffs’ claims) fail because Plaintiffs

have not alleged sufficient facts to state a claim for failure to oversee elections

generally or failure to train, especially in light of the new legislation. For these

reasons, Plaintiffs’ claims should be dismissed.




                                          -2-
        Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 3 of 25




I.    Plaintiffs Have Not Sufficiently Alleged Standing.

      At the hearing, Plaintiffs failed to advance any arguments in support of their

standing to bring this litigation or otherwise respond to State Defendants’ Motion

to Dismiss on standing issues. This Court, however, raised the Eleventh Circuit’s

decision in Arcia v. Secretary of Florida, 772 F.3d 1335 (11th Cir. 2014). As

recognized by this Court, Arcia is one of the only organizational standing cases

decided in the Eleventh Circuit after Clapper v. Amnesty International, USA, 568

U.S. 398, 133 S. Ct. 1138 (2013), and it is unlike this case. Arcia found that the

plaintiff organizations were not alleging a “highly attenuated chain of possibilities”

like that found insufficient in Clapper because of two facts: (1) two individuals that

had been placed on the list of non-citizens were plaintiffs, 772 F.3d at 1342 n.2;

and (2) the organizations spent funds to assist members who had been placed on

the list of non-citizens, id. at 1342. None of the Plaintiffs in this case are

individuals and only three of the organizations have spent any funds. [Doc. 41, ¶¶

18-19, 23]. The organizations in Arcia also alleged associational standing on

behalf of members—which none of the Plaintiffs have done here. Id. at 1342.1



1
 In addition to the lack of allegations to support standing in the Amended
Complaint, all Plaintiffs except Care in Action, Ebenezer Baptist, and BMBC have
only alleged possible future harm, as Plaintiffs admit. [Doc. 52, p. 4]. While HB
316 does not bear on the allegations at the outset of the case, it does emphasize the

                                          -3-
          Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 4 of 25




      While standing is measured at the time of the filing of the lawsuit, Focus on

the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1275 (11th Cir.

2003), mootness and standing are often connected: “the doctrine of mootness can

be described as ‘the doctrine of standing set in a time frame: The requisite personal

interest that must exist at the commencement of the litigation (standing) must

continue throughout its existence (mootness).’” Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189, 120 S. Ct. 693, (2000)

(quoting Arizonans for Official English, 520 U.S. 43, 68 n.22, 117 S.Ct. 1055

(1997)). To the extent HB 316 has mooted Plaintiffs’ claims, as discussed below,

there is no longer a traceable harm for purposes of standing. Clapper, 568 U.S. at

422 (“respondents lack Article III standing because they cannot demonstrate that

the future injury they purportedly fear is certainly impending and because they

cannot manufacture standing by incurring costs in anticipation of nonimminent

harm”).

II.   HB 316 And HB 392 Moot Most Of Plaintiffs’ Claims.

      During the 2019 legislative session, the Georgia General Assembly passed

House Bill 316 (“HB 316”) and House Bill 392 (“HB 392”) (collectively, the


remoteness and unlikelihood of the purported harm most of the Plaintiffs plan to
inflict on themselves in the future.


                                        -4-
        Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 5 of 25




“2019 Legislation”), which effectively moot and limit the scope of Plaintiffs’

claims. Mootness is part of the “powerful limitation[]” that Article III imposes on

the federal judiciary: “if a suit is moot, it cannot present an Article III case or

controversy and the federal courts lack subject matter jurisdiction to entertain it …

Mootness can occur due to a change in circumstances, or, as here, a change in the

law.” Coral Springs Street Sys., Inc. v. City of Sunrise, 371 F.3d 1320, 1328 (11th

Cir. 2004).

   Whenever the government “repeal[s] … or amend[s]” a complained-of statute

or regulation, the underlying litigation can be mooted. Id. at 1329. Indeed,

“federal courts of appeal have virtually uniformly held that the repeal of a

challenged ordinance will moot a plaintiff’s request for injunctive relief in the

absence of some evidence that the ordinance has been or is reasonably likely to be

reenacted.” Id. at 1331 n.9. “[G]overnmental entities and officials have been

given considerably more leeway than private parties in the presumption that they

are unlikely to resume illegal activities.” Id. at 1328-29. To be sure, legislative

changes do not, per se, require the dismissal of the full lawsuit. Instead, courts

engage in a claim-by-claim analysis to determine how, and to what extent, the new

law addresses the “challenged features of the prior law.” Naturist Soc., Inc. v.

Fillyaw, 958 F.2d 1515, 1521 (11th Cir. 1992).


                                           -5-
        Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 6 of 25




      Here, Plaintiffs allege that Georgia’s current voting machines malfunction,

and do not produce an auditable paper trail. [Doc. 41, ¶¶ 94-107, 121, 122].2

Putting aside that no law or binding precedent mandates a paper trail to comply

with the United States Constitution, HB 316 requires the replacement of current

voting machines with new machines “as soon as possible.” O.C.G.A. § 21-2-

300(a)(2). Funds have been appropriated to purchase the new machines, and as

shown during the hearing, requests for proposals are currently being evaluated with

a notice of intent to award the contract expected by July, 2019.3 Further, and

contrary to Plaintiffs’ argument in the hearing, the new voting machines required

by HB 316 must be certified by the United States Election Assistance Commission,

and they will provide an “elector verifiable” audit trail that allows each elector to

see a printout of who they voted for in each election. Compare [Doc. 64 at 48:8 –

49:4] with O.C.G.A. §§ 21-2-300(a)(2) (requiring new voting equipment to print

paper ballots that are readable to the voter) and (a)(3) (requiring new voter

machines to be certified by the United States Election Assistance Commission).


2
  Plaintiffs’ claims that the Defendants provided insufficient resources (e.g.,
provisional ballots and power cords) are addressed below as part of Plaintiffs’
claim alleging a failure to oversee the 2018 election.
3
  See Georgia Procurement Registry, Statewide Voting System, eRFP No. 47000-
SOS0000037, Attachment A at 2—3, available at
https://ssl.doas.state.ga.us/PRSapp/PublicBidNotice?bid_op=194780047800-
SOS0000037 (describing schedule of request for proposal process).

                                         -6-
        Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 7 of 25




This “comprehensive electoral reform” squarely addresses and moots Plaintiffs’

claims about Georgia’s voting machines. United States v. Georgia, 778 F.3d 1202,

1205 (11th Cir. 2015).

      Plaintiffs also allege that Georgia’s voter data and voter lists are not secured.

[Doc. 41, ¶¶ 94-96, 100-120]. HB 392 addresses these claims by requiring (1) the

Secretary to promulgate a regulation establishing industry-based security

standards; and (2) annually certify that the State is complying with its own security

regulations. See O.C.G.A. § 45-13-20(14.1). There is no evidence or allegation

that the Secretary will not comply with this statutory mandate.4

      Plaintiffs also allege that Georgia’s voter-list-maintenance statutes (and the

policies enacted pursuant to them), O.C.G.A. §§ 21-2-231 through 21-2-234, are

unlawful. [Doc. 41, ¶¶ 69-93]. Specifically, Plaintiffs complain that voters subject

to being removed from the active voter rolls for years of unresponsiveness and


4
 In response to the voting machines and voter security concerns, Plaintiffs’
citation to Fanin v. United States Department of Veterans Affairs, 572 F.3d 868
(11th Cir. 2009), is misplaced. First, Fanin addressed a situation where the
government claimed it was working to comply with a known violation of the law,
specifically, the failure to protect personal health information. 572 F.3d at 875-76.
There was no statutory obligation to act or annually certify anything. Second,
Fanin shows that, at best, Plaintiffs’ claims are not ripe. By the time of the next
election, the Secretary will have promulgated a new regulation regarding security
and may have certified Georgia’s compliance with it. Until then, Plaintiffs cannot
claim that the state is doing nothing (in the light of HB 392), nor can Plaintiffs
allege that HB 392 is insufficient. The first is moot, and the second is not ripe.

                                         -7-
        Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 8 of 25




inactivity need more notice. [Doc. 41 at 28–33]. HB 316 addresses these concerns

directly. First, it extends the “inactive” time of an elector (i.e. the time period the

elector has failed to vote or update information) from three calendar years to five.

O.C.G.A. § 21-2-234(a)(1). Second, the legislation requires notice to the elector

not less than 30 days but no more than 60 days prior to cancellation of the elector’s

registration. O.C.G.A. § 21-2-235(b). Finally, the legislation also improves the

data relied on in the list-maintenance process, permitting the Secretary to share

voter change of address information amongst other states. O.C.G.A. § 21-2-255.

      Given state policymakers’ decisions to enact the 2019 Legislation, the

application of United States v. Georgia bars Plaintiffs’ claims regarding voter

machines, database security, voter-list maintenance, absentee ballots,5 and

provisional ballots as moot. 778 F.3d at 1205.6 Importantly, the General



5
  Separate constitutional challenges to the absentee-ballot statute as
unconstitutional for allowing the rejection of applications and ballots for any
reason other than a lack of a signature match have been dismissed by those
plaintiffs because their claims were mooted by HB 316. See Ga. Muslim Voter
Project v. Raffensperger, Joint Stipulation of Dismissal [Doc. 62], Case No. 1:18-
cv-4789-LMM (April 15, 2019); Martin v. Raffensperger, Joint Stipulation of
Dismissal [Doc. 85], Case No. 1:18-cv-4776-LMM (April 16, 2019).
6
  Plaintiffs’ allegations regarding absentee and provisional ballots are based on
their claim that the Defendants did not train or oversee election officials. See
[Doc. 41 ¶¶ 132-139 (provisional ballots); 140-156 (absentee ballots)]. As
addressed more fully below, Plaintiffs’ claims that the State (as opposed to local
governments) did not furnish enough provisional ballots is wrong as a matter of

                                          -8-
        Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 9 of 25




Assembly enacted the “comprehensive electoral reforms” voluntarily. Id.7 This

distinguishes this case from the authority Plaintiffs cited in the hearing. See, e.g.,

NE Fla. Chapter of the Assoc. Gen. Contractors of Am. v. City of Jacksonville,

Fla., 508 U.S. 656 (1993) (involving a change of policy only after the issuance of a

preliminary injunction: “there is no mere risk that Jacksonville will repeat its

allegedly wrongful conduct; it has already done so”). Accord City of Sunrise, 371

F.3d at 1330-32 (finding voluntary repeal of ordinance mooted legislation). That

voluntary action renders much of Plaintiffs’ allegations moot, and they should be

dismissed.

III.   Plaintiffs Have Failed To State A Claim Regarding Georgia’s Voter-List
       Maintenance Program.

       Beyond being moot, Plaintiffs’ claims regarding Georgia’s voter-list

maintenance program also fail to state a claim for relief. See Bracewell v.

Nicholson Air Services, Inc., 680 F.2d 103, 104 (11th Cir. 1982) (reaffirming


law. At best, the claims fall into Plaintiffs’ failure-to-train or oversee allegations,
which are addressed below.
7
  Plaintiffs’ authority does not require a different conclusion. To the contrary, it
stands for the unremarkable conclusion that claims impacted by new legislation are
viewed individually to determine whether the new legislation addresses the issues
raised in the lawsuit. Coal. For the Abolition of Marijuana Prohibition v. City of
Atlanta, 219 F.3d 1301 (11th Cir. 2000); Fillyaw, 958 F.2d at 1515. Defendants do
not argue anything different and do not need to. Plaintiffs’ challenges to these
laws have all been addressed and substantially mooted by the 2019 Legislation.


                                          -9-
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 10 of 25




standard for dismissing a portion of a complaint). They appeared to abandon their

argument that Georgia’s program does not comply with the National Voter

Registration Act (“NVRA”) per the analysis in Husted v. A. Philip Randolph Inst.,

___ U.S. ___, 138 S. Ct. 1833 (2018). Indeed, Plaintiffs could not identify any set

of facts which would allow this Court to reach a different conclusion about

Georgia’s voter-list maintenance program than that reached in Husted.

      Instead, Plaintiffs’ focused on their constitutional question and the

“reasonableness” of Georgia’s program, but their claim is really an attack on the

NVRA itself. [Doc. 64 at 43:9-19]. And Plaintiffs have not challenged the NVRA

in their Amended Complaint. Specifically, Plaintiffs challenge the reasonableness

of Georgia’s use of postcard notices. Id. That approach, however, is directly

contrary to the text of the NVRA. 52 U.S.C. § 20507 provides that a state is

specifically authorized to remove the name of a registrant if that registrant has

“failed to respond” to a notice that is “a postage prepaid and pre-addressed return

card, sent by forwardable mail, on which the registrant may state his or her current

address,” with several included notices. 52 U.S.C. § 20507(d)(2). In Husted, the

Supreme Court found that Ohio’s process (and, by extension, Georgia’s) followed

that provision “to the letter,” 138 S. Ct. at 1842, and further determined that “it is




                                         - 10 -
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 11 of 25




the federal NVRA, not Ohio law, that attaches importance to the failure to send

back the card.” Id. at 1848.8

      Further, insufficient notice is Plaintiffs’ sole alleged constitutional violation

regarding Georgia’s voter-list-maintenance statute. [Doc. 41, ¶ 205]. The

Supreme Court specifically rejected Plaintiffs’ argument that more notice was

required because voters discard return cards after receiving them: “Congress

clearly did not think that the failure to send back a return card was of no

evidentiary value.” Husted, 138 S. Ct. at 1845.

      Plaintiffs’ reliance on Justice Alito’s statement that the reasonableness of a

response is “off the table” in Husted is misplaced. [Doc. 64 at 43:23-24]. That

section of the decision refers to the reasonableness of the Congressional judgment

in the NVRA about the effect of a returned card—not the reasonableness of the

Ohio statute. Husted, 138 S. Ct. at 1848. Plaintiffs’ problem with the sufficiency

of notice lies with the NVRA, not with Georgia’s statutory process. Plaintiffs

failed to challenge the constitutionality of the NVRA, and only attacked Georgia’s


8
  As Defendants explained in their Brief in Support of their Renewed Motion to
Dismiss, Georgia’s process is nearly identical to Ohio’s except that it is, in fact,
more forgiving. See [Doc. 48-1 at 22, n.13]. This is even more so given that HB
316 now requires five—rather than three—years of inactivity followed by another
two federal election cycles. Compare Husted, 138 S. Ct. at 1840–41 (Ohio practice
of sending notice after two years of inactivity) with O.C.G.A. §§ 21-2-234, -235
(requiring five years of inactivity).

                                         - 11 -
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 12 of 25




compliance with that federal law, which is foreclosed by the Supreme Court’s

ruling in Husted.9 Plaintiffs’ challenge to Georgia’s voter-list maintenance

program, therefore, fails.

IV.   Plaintiffs Have Not Stated A Claim For Failure-To-Train.

      While Plaintiffs wrongly claim that the Secretary has authority to direct all

aspects of Georgia elections, they appear to acknowledge that Georgia law largely

leaves election administration to counties. Consequently, the gravamen of their

Complaint is that the Secretary and the State Election Board failed to oversee (or

train) county officials’ conduct during the 2018 general election. This specifically

includes allegations about (1) absentee voting; (2) provisional voting; and (3)

moving polling locations; and (4) general claims about the sufficiency of

resources. [Doc. 41, ¶¶ 2, 164, 176, 190, 214]. The claims fail for three reasons.

First, Plaintiffs have alleged insufficient facts to set forth a claim for failure-to-

train or -oversee.10 Second, the 2019 Legislation forecloses any claims for failure-


9
  The only constitutional issue the Supreme Court assumed in Husted was that
Congress had the authority to place limits on voting eligibility through the NVRA.
Husted, 138 S. Ct. at 1846 n.5.
10
   In the Eleventh Circuit, the same legal analysis governs Plaintiffs’ claims for
failure to train election superintendents and boards of registrars and for failure to
manage or oversee the 2018 election. See Gold, 151 F.3d at 1350; Dubose v. City
of Hueytown, V-15-BE-852-S, 2016 WL 3854241, at *8 (N.D. Ala. July 15, 2016)
(acknowledging same analysis applies per Gold).


                                          - 12 -
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 13 of 25




to-train or -oversee, because there can be no allegation that the Defendants have

failed to oversee the implementation of new mandates. Third, the Eleventh

Amendment also precludes relief.

      A government’s “culpability for a deprivation of rights is at its most tenuous

where a claim turns on a failure to train” theory. Connick v. Thompson, 563 U.S.

51, 61 (2011) (addressing municipal liability). For this reason, a “stringent

standard of fault” applies in failure to train cases to prevent 42 U.S.C. § 1983 from

establishing what Congress did not intend: “de facto respondeat superior liability.”

Id. (citations omitted). See also Bd. of Comm’rs of Bryan Cnty. v. Brown, 520

U.S. 397, 406 (1997) (describing plaintiffs’ “difficult standards of proof”); Gold v.

City of Miami, 151 F.3d 1346, 1350 (11th Cir. 1998) (concluding failure-to-train

liability exists only in “limited circumstances”) (citing City of Canton v. Harris,

489 U.S. 378, 387 (1989)).

      Plaintiffs’ decision to raise failure to train claims requires them to allege

three elements. First, Defendants must have a legal obligation or some form of

control over the poll workers whose actions Plaintiffs claim violated the

Constitution. See McMillan v. Monroe Cnty., Al., 520 U.S. 781, 791 (1997)

(holding a County was not liable for actions of a Sheriff where no “direct control”




                                         - 13 -
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 14 of 25




existed).11 Second, Defendants must have, as a matter of fact, actually failed to

train or oversee persons “it employs in the lawful execution of their duties.” Kerr

v. City of W. Palm Beach, 875 F.3de 1546, 1555 (11th Cir. 1989). Third, the

failure to train or oversee amounted to an intentional governmental policy that

demonstrated a “deliberate indifference to the rights of its inhabitants.” Id.12

      The third element requires allegations that the Defendants were on notice of

the need to train (or provide additional oversight) and did nothing in response.

This is a “difficult” burden. AFL-CIO v City of Miami, 637 F.3d 1178, 1189 (11th

Cir. 2011). It is a particularly challenging burden in this case given the uniqueness
11
   Georgia law requires that the Secretary provide training only to county election
superintendents and county election boards of registrars. O.C.G.A. § 21-2-50(1).
At the hearing, Plaintiffs’ reliance on training materials that the Secretary
provides—on a purely voluntary basis—does not establish liability. To the
contrary, a failure-to-train or failure-to-manage claim can survive only if the state
defendant is under an obligation to train or manage the process in question.
Notably, the Board has no duty to train whatsoever. O.C.G.A. § 21-2-31.
12
   To the extent Plaintiffs’ claims are based on supervisory liability—a claim that
has never been raised by Plaintiffs in the briefing or at the hearing—the elements
are similar. Supervisory liability claims against public officials in their individual
capacities require either (1) the personal involvement in the alleged constitutional
violation; or (2) a “causal connection between [the individual’s] actions and the
constitutional violations that his subordinates commit.” AFL-CIO, 637 F.3d at
1190. The supervisory liability standard is “’extremely rigorous.’” Kerr v. Miami-
Dade Cty., 856 F.3d 795, 820 (citing Braddy v. Fla. Dep’t. of Labor & Emp’t Sec.,
133 F.3d 797, 802 (11th Cir. 1998)). It also requires allegations of multiple
deprivations: “one incident will not suffice.” Id. Plaintiffs fail to allege any act by
Secretary Raffesnsperger individually, and they have not alleged anything that any
single member of the State Election Board did to engage in the conduct that
Plaintiffs claim creates a basis for relief.

                                         - 14 -
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 15 of 25




of the 2018 election: “The 2018 election cycle drew historic voter registration and

turnout, particularly among voters of color … This voter turnout was more than for

any previous midterm election in Georgia history.” [Doc. 41, ¶ 43 (emphasis

added).]

      In the light of Plaintiffs’ own allegations, they failed to meet the standard set

forth in binding precedent. For example, Plaintiffs were required to allege a

“history of widespread abuse,” but they focused on only one election: the 2018

general election. Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999); see also

Kerr v. Miami-Dade Cty., 856 F.3d 795, 820 (11th Cir. 2017) (requiring showing

of “repeated acts”). Precedent also compels Plaintiffs to cite to specific and

meritorious facts that establish notice; Plaintiffs cannot rest on generalized

allegations. Brooks v. Scheib, 813 F.2d 1191, 1193 (11th Cir. 1987); see also

Gold, 151 F.3d at 1351 (concluding that there can be no liability without notice).

Here too, they cited nothing outside of the 2018 general election. Next, allegations

of notice must also include claims that the Defendants were “on notice that the

training was inadequate.” AFL-CIO, 637 F.3d at 1189. The Complaint is void of

any such allegations. Finally, Plaintiffs had to allege that, in the light of the notice,

Defendants “‘made a deliberate choice’ not to train.” Id. at 1189 (citing Gold, 151

F.3d at 1350)). Here too, the Complaint is silent.


                                          - 15 -
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 16 of 25




      Beyond this, Plaintiffs’ theories are rendered meritless in light of the 2019

Legislation. HB 316 addresses numerous aspects of Plaintiffs’ failure-to-train or

failure-to-supervise claims, including how local governments will implement

absentee ballots, provisional ballots, and the moving or closing of polling

precincts.13 O.C.G.A. §§ 21-2-385 (absentee ballots); 21-2-386 (same); 21-2-388

(same); 21-2-419 (provisional ballots); 21-2-493 (empowering the Secretary to

delay certification pending an audit of provisional ballots); 21-2-235 (precinct

changes); 21-2-262 (same); 21-2-498 (auditing in general elections). These

changes go to the heart of Plaintiffs’ claims, and Defendants have not yet had the

opportunity to oversee an election under the new law, promulgate regulations to

comport with the new statutory requirements, or train county election

superintendents or boards of registrars on the laws’ requirements. Consequently,

Plaintiffs cannot state a claim for failing to train or oversee an election under

“Georgia’s current elections process.” [Doc. 41, Prayer for Relief ¶¶ 1–3]. See

Kerr, 875 F.3d at 1555 (requiring allegations of inadequate training on the law).

      Similarly, sovereign immunity precludes relief on claims that are addressed

by the 2019 Legislation. The Ex Parte Young doctrine limits Plaintiffs’ relief


13
   HB 392 addresses the maintenance of the voter security database, which does not
appear to be part of the Plaintiffs’ failure-to-train/oversee claim. To the extent that
it is, the same analysis applies.

                                         - 16 -
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 17 of 25




“only to ongoing and continuous violations of federal law.” Summit Med. Assocs.,

P.C. v. Pryor, 180 F.3d 1326, 1337 (11th Cir. 1999). It is axiomatic that there

cannot be ongoing violations of federal law based on state statutes that are no

longer in effect.14

      For each of these reasons, Plaintiffs’ claims regarding failure to oversee the

2018 election and to train for the 2018 election should be dismissed.

V.    The Eleventh Circuit Does Not Permit “Obey The Law” Injunctions.

      Plaintiffs seek nothing short of a federal takeover of Georgia’s election

process and cannot articulate anything more that this Court should do other than

order Georgia to act in a manner that is “consistent with Georgia and federal law.”

[See Doc. 41 at ¶¶ 11, 12]. The Eleventh Circuit has routinely rejected such “obey

the law” injunctions, as a court order “must do more than tell a defendant to ‘obey

the law’ and ‘merely cross-reference the relevant statutes and regulations.’” S.E.C.

v. Morgan Keegan & Co., Inc., 2013 WL 109445346 at *57 (N.D. Ga. Feb. 15,

2013) (citing S.E.C. v. Goble, 682 F.3d 934, 948-952 (2012)). See also Burton v.

City of Belle Glade, 178 F.3d 1175, 1200 (11th Cir. 1999) (citation omitted)

(requiring orders to “contain an operative command capable of enforcement”).


14
  Notably, Plaintiffs have not challenged any aspect of the 2019 Legislation as
unconstitutional.


                                        - 17 -
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 18 of 25




Otherwise, defendants will not know what conduct is prohibited or required to

comply with the law. Fla. Ass’n of Rehab. Facilities, Inc. v. State of Fla. Dep’t of

Health & Rehab. Servs., 225 F.3d 1208, 1223 (11th Cir. 2000) see also Walker v.

City of Calhoun, GA, 682 Fed. Appx. 721, 725 (11th Cir. 2017) (vacating

injunction where it required the City to “fashion constitutionally compliant post-

arrest procedures” with no further guidance).

      Plaintiffs’ requested relief is no different from that in Walker and

demonstrates the unavailability of relief. See [Doc.41 at ¶ 11(a)-(m) (emphasis

added), ¶ 12]. Indeed, when this Court asked for specific remedies, Plaintiffs could

articulate none:

             as this case progresses, we will be able to crystallize what
             these issues are, and how that relief would need to be
             phrased will be a normal outgrowth of that process, but
             right now at this stage it’s difficult to be able to say that
             when we don’t have the discovery on the underlying
             claims that are driving that relief…

[Doc. 64 at 76:12-19.]15 This warrants dismissal. See Elend v. Basham, 471 F.3d

1199, 1209 (2006).16


15
  It should be troubling to the Court that the Plaintiffs claim they need discovery
to know what relief they want. There is no denying that this is a politically
charged lawsuit, and Plaintiffs have already indicated their intent to use the power
of this Court to conduct a video deposition of Governor Kemp. [Doc. 49].
Plaintiffs are apparently willing to engage in a fishing expedition that is neither
warranted nor permissible under federal law.

                                         - 18 -
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 19 of 25




VI.   Plaintiffs Must Join Counties Who Conduct Elections.

      Regardless of the “obey the law” nature of Plaintiffs’ requested relief, there

is no question that the proposed remedies would be implemented by county

officials and funded by county coffers. Indeed, Plaintiffs rely heavily on two

provisions of the Election Code which speak of the Secretary’s and Board’s

authority generally. See O.C.G.A. §§ 21-2-50, 21-2-31. Plaintiffs’ claims and

prayer for relief, however, focus almost exclusively on local actions.

Consequently, the gravamen of Plaintiffs’ claims is that they are based on either

failure-to-oversee or failure-to-train liability or should be brought against the local

governments themselves.17



16
   In addition to the Eleventh Circuit’s foreclosure of “obey the law” injunctions,
federal pleading standards also warrant dismissing Plaintiffs’ Complaint. See
Melvin H. v. Atlanta Indep. School Sys., 2008 WL 11411102 (N.D. Ga. Dec. 1,
2008) (noting Plaintiffs’ failure to articulate specific types of relief other than
general ideas constituted a request for an “obey the law” injunction); Mancha v.
Immigration & Customs Enforcement, 2007 WL 4287766 (N.D. Ga. Dec. 5, 2007)
(dismissing complaint due to lack of specificity in request for injunctive relief);
Hines v. Nazaire, 2017 WL 1250999 (M.D. Ga. Feb. 17, 2017) (dismissing
Plaintiff’s claims for injunctive relief as an impermissible “obey the law”
injunction).
17
   The various statutes Plaintiffs now cite in a chart submitted to this Court
generally provide only vague references to broad statutory duties of the Board and
Secretary and otherwise focus on county responsibility; they do not address the
specific authority to implement much of what the Complaint alleges as improper
(e.g., number of provisional and absentee ballots). See generally [Plaintiffs’
Motion to Dismiss Oral Argument Documents, Tab 21].

                                         - 19 -
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 20 of 25




      Specifically, paragraph 11 of Plaintiffs’ prayer for relief seeks to enjoin

Defendants “to oversee adequately elections by enforcing uniform standards and

processes that” generally require some sort of action or change in practice by

county elections officials and poll workers. [Doc. 41, Prayer for Relief at ¶ 11].

Plaintiffs propose that the State require everything from a new method of

processing absentee ballots (mooted by HB 316) (¶ 11(d)), to hiring a sufficient

number of poll workers (¶ 11(h)). [Doc. 41, Prayer for Relief]. Specific statutory

law makes clear that these obligations rest with the counties and not the state. See,

e.g., O.C.G.A. § 21-2-220.1 (discerning whether voter registration information

matches other state information); O.C.G.A. § 21-2-417 (evaluating voter

qualifications at the polls); O.C.G.A. §§ 21-2-383 through 21-2-386 (preparing,

delivering, and certifying or rejecting absentee ballots); O.C.G.A. §§ 21-2-283,

418, 379.3 (providing provisional ballots and purchase additional DRE machines);

O.C.G.A. § 21-2-70(4) (equipping polling places and determining the number of

machines to deploy); O.C.G.A. §§ 21-2-261, 21-2-265) (determining the number of

precincts and location of polling places); and O.C.G.A. § 21-2-40, 21-2-70 (train

and hire poll workers).

      It is axiomatic that the more-specific statutes control over Plaintiffs’

repeated citations to the Secretary’s generalized authority. See Tug Allie-B, Inc. v.


                                        - 20 -
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 21 of 25




United States, 273 F.3d 936, 948 (11th Cir. 2001); Nissan N. Am., Inc. v. Walker-

Jones Nissan, LLC, 345 Ga. App. 447, 454, 812 S.E.2d 130, 136 (2018),

reconsideration denied (Mar. 28, 2018). For this reason, Plaintiffs’ claims

involving direct county action must fall under the failure-to-train or failure-to-

oversee category, and as shown, those claims must be dismissed.18

      To the extent that Plaintiffs seek direct relief against the county

governments, they must bring them into the lawsuit as complete relief cannot

otherwise be afforded. FED. R. CIV. P. 19(a)(1)(A). In Focus on the Family, the

Eleventh Circuit required a contractually subordinate party to be joined in a First

Amendment suit. 344 F.3d 1263. There, Plaintiffs sought to enjoin a Transit

Authority to run certain advertisements on bus stop displays but refused to name

the media company that actually placed the advertisements. Id. The Court noted

that, for First Amendment reasons, the Authority had no power to require the

media company to run certain advertisements and therefore the media company

needed to be joined. Id. Similarly, but due to their limited statutory powers and
18
  Plaintiffs’ citation to Grizzle v. Kemp does not save them. 634 F.3d 1314 (11th
Cir. 2011). That case asked whether the Secretary had to “accept, and [not] alter,
the qualifications of” candidates appearing on the ballot. 634 F.3d at 1319. The
court answered the question in the negative. This demonstrates why all of
Plaintiffs’ allegations—except those involving voter machines, voter registration
data, and the voter-list-maintenance program—must be failure-to-train claims and
fail. It also stands only for the proposition that the Secretary cannot enforce
unconstitutional laws.

                                         - 21 -
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 22 of 25




not the Constitution, Defendants have only power to enforce promulgated rules or

law against the counties, and, with respect to the aforementioned relief, Plaintiffs

apparently seek entirely new processes which the Board and Secretary do not have

the unilateral authority to require.

       In addition, it would be inequitable to issue an order compelling the

spending of county resources—local taxpayer dollars—without bringing the

counties into the lawsuit. See Toney v. White, 476 F.2d 203, 207 (5th Cir. 1973)

(citing Provident Tradesman Bank & Trust Co. v. Patterson, 390 U.S. 102 (1968))

(Rule 19 determinations “bottomed on equitable principles”).19 For these reasons,

the counties should be deemed necessary parties, or Plaintiffs claims must be

limited to a failure-to-train and failure-to-oversee the 2018 election (allegations

which fail to state a claim for relief).

                                    CONCLUSION

       For the reasons stated above and those stated in Defendants’ Renewed

Motion to Dismiss Plaintiffs’ Complaint, and Brief and Reply in Support Thereof

Defendants request that the Amended Complaint be dismissed with prejudice.




19
  “Cases decided by the Court of Appeals for the Fifth Circuit before 1981 are
binding precedent in the Eleventh Circuit today.” Hope v. Pelzer, 536 U.S. 730,
742 (2002) (citing Bonner v. Prichard, 661 F.2d 1206 (11th Cir. 1981)).

                                           - 22 -
          Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 23 of 25




                       CERTIFICATE OF COMPLIANCE
      I certify that this brief has been prepared in a Times New Roman 14-point

font, one of the font and point selections approved by the Court in Local Rule

5.1(C).



      Respectfully submitted this 6th day of May, 2019.

                                State Law Department
                                Christopher M. Carr
                                Attorney General
                                GA Bar No. 112505
                                Annette M. Cowart
                                Deputy Attorney General
                                GA Bar No. 191199
                                Russell D. Willard
                                Senior Assistant Attorney General
                                GA Bar No. 760280
                                40 Capitol Square, S.W.
                                Atlanta, Georgia 30334


                                Robbins Ross Alloy Belinfante Littlefield LLC

                                /s/ Josh B. Belinfante
                                Josh B. Belinfante
                                GA Bar No. 047399
                                jbelinfante@robbinsfirm.com
                                Vincent R. Russo
                                GA Bar No. 242648
                                vrusso@robbinsfirm.com
                                Brian E. Lake
                                GA Bar No. 575966
                                blake@robbinsfirm.com


                                       - 23 -
Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 24 of 25




                      Carey A. Miller
                      GA Bar No. 976420
                      cmiller@robbinsfirm.com
                      Kimberly K. Anderson
                      GA Bar No. 602807
                      kanderson@robbinsfirm.com
                      500 14th Street NW
                      Atlanta, GA 30318
                      Telephone: (678) 701-9381
                      Facsimile: (404) 856-3250

                      Taylor English Duma LLP
                      Bryan P. Tyson
                      Special Assistant Attorney General
                      GA Bar No. 515411
                      btyson@taylorenglish.com
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: 678.336.7249

                      Attorneys for Defendants




                             - 24 -
       Case 1:18-cv-05391-SCJ Document 65 Filed 05/06/19 Page 25 of 25




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

FAIR FIGHT ACTION, et al.,                )
                                          )
      Plaintiffs,                         )
                                          )        Civil Action File
v.                                        )
                                          )         No. 1:18-cv-05391-SCJ
BRAD RAFFENSPERGER, in his                )
official Capacity as Secretary of State   )
of Georgia; et al.,                       )
                                          )
      Defendants.                         )

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I have this date electronically filed the foregoing

DEFENDANTS’ SUPPLEMENTAL BRIEF IN SUPPORT OF THEIR

RENEWED MOTION TO DISMISS PLAINTIFFS’ AMENDED

COMPLAINT with the Clerk of the Court using the CM/ECF system which will

automatically send email notification of such filing to the attorneys of record listed

on the case.

      This 6th day of May, 2019.


                                 /s/ Josh B. Belinfante
                                 Josh B. Belinfante
                                 GA Bar No. 047399
